Citation Nr: 1132586	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include on a secondary basis.

3.  Entitlement to service connection for a low back disability, to include on a secondary basis.

4.  Entitlement to service connection for asthma/lung disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received and denied the Veteran's claim for service connection for bilateral knee disabilities and asthma/lung disorder.  In addition, the RO denied service connection for a low back disability.  When this case was before it in November 2009, the Board reopened the claims for service connection for a bilateral knee disability and asthma/lung disorder.  These matters, along with the claim for service connection for a low back disability, were remanded for additional development of the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board will briefly summarize the evidence of record.  The service treatment records disclose the Veteran was seen in February 1979 and reported a one week history of bilateral knee pain, right greater than left, since returning from field exercises in Alaska.  He had been doing extensive cross country skiing and took several falls.  An examination revealed full range of motion in each knee, without effusion.  The right knee was tender over the medial collateral ligament.  There was no joint instability.  Drawer sign was negative.  The assessment was bilateral knee sprains.  He was to be given a straight knee brace for the right knee.  The Veteran was seen for physical therapy in July 1979, and reported bilateral knee pain for four months.  The assessment was bilateral knee pain.  

The service treatment records also show the Veteran was seen on numerous occasions for complaints relating to upper respiratory infections or a viral syndrome.  It was noted in April 1976 that he had a positive tuberculosis test.  It was reported in May 1977 that he was on INH.  There was no evidence of active tuberculosis.  When seen in May 1979, the impression was probably pneumonia with pleuritic pain.  

On a report of medical history in August 1979, prior to his separation from service, the Veteran reported he had bad knees.  He denied recurrent back pain and pain/pressure in the chest.  An examination revealed the spine, lower extremities and lungs and chest were normal.  A chest X-ray was within normal limits.

VA outpatient treatment records reveal the Veteran was seen in March 1980 and requested an evaluation for his "left" knee which he stated he had injured in service.  In December 1980, he reported he had injured his right knee in service and again one week earlier.  He said the right knee had been mildly troublesome.  The assessment was right knee instability by history.  X-rays of the right knee were within normal limits.  

The Veteran was seen by a private physician in October 1981 and reported right knee pain.  The impression was tendinitis of the right knee at the fibula.  

On VA examination in March 1983, the Veteran complained of bilateral knee pain and an asthmatic response to smoke.  He related he had seen several private orthopedists for his knees, but they had not been able to help him.  He described he first experienced some acute shortness of breath in service and felt it was triggered by pollution or smoke in the air.  He denied having asthma as a child.  The diagnoses were bilateral knee pain and lung problem.  The examiner indicated he found no evidence on the examination for ligamental laxity.  He added degeneration was not evident on X-rays.  

Private medical records from 1983 to 1992 reflect treatment for pulmonary symptoms.  It was reported in June 1983 he had experienced a dry, hacking cough for seven years.  There was no history of asthma or other lung disease, and he indicated he never had had bronchitis or pneumonia.  The assessment was probably reactive airway disease.  These records show assessments of bronchitis, upper respiratory infection and asthma.  

VA outpatient treatment records disclose that when he was seen in September 2005, the Veteran reported he had been involved in a motor vehicle accident some years ago and that he had experienced some low back pain since then.  He also reported right knee problems.  The records also show treatment from 2004 to 2006 for complaints involving both knees.

In a statement received in May 2009, W.J.H., O.M.D., indicated he had treated the Veteran since 2007.  He noted the Veteran had problems with low back pain and arthritis in each knee.  He stated the Veteran reported a right knee injury in service.  The practitioner added that since the in-service injury, the Veteran had been putting all his weight on the left knee joint and this had gradually caused continuous pain in his low back and left knee joint.  He assumed that most likely the problem of pain and stiffness in the right knee joint was a direct result of the injury.  He also assumed all his problems most likely were from the injury and had caused his problems with degenerative arthritis.

The Veteran was afforded a VA examination in August 2010.  The diagnoses were osteoarthritis of the right knee and low back pain.  

In September 2010, the Veteran was diagnosed with intrinsic asthma on a VA examination.  

In its November 2009 determination, the Board directed the RO to request additional evidence from the Veteran and to conduct appropriate VA examinations to determine the nature and etiology of the claimed disorders.  In a statement dated April 2010, the Veteran acknowledged he had no further medical records to submit.

While the examinations were accomplished, the Board notes the opinions regarding the etiology of any current bilateral knee disability or asthma/lung disorder it had specifically requested were not provided.  The Veteran has noted that the examiners were not able to review the claims folder in conjunction with the examination.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The record shows the Veteran currently resides in South Korea.  He is represented by the Oregon Department of Veterans Affairs.  His appeal, as he is in a foreign country is handled by the Pittsburgh, Pennsylvania, RO.  Of course there is not Oregon office there, but they have been kept informed of the steps taken and have offered no particular recent argument.  Appellant will be given a list of Representatives with an office in Pittsburgh and will have a chance to change representation if he wants to.

Additional etiology opinions are being requested by opinion rather than re-examination in an attempt to reach a decision in a shorter time.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him the opportunity to choose another representative with an office at the RO.  

2.  Send the claims folder to an orthopedist and request he review the record, including the May 2009 private medical opinion and the August 2010 VA examination, and provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current right knee disability is related to the injury in service.  The physician should also state whether the Veteran has a current left knee disability and, if so, whether it is related to service or his right knee disability.  The examiner should address the May 2009 opinion to the effect the Veteran's right knee disability is related to service, and that his left knee disability is related to the right knee injury.  The examiner should specifically state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability caused or aggravated (permanently worsened the underlying disorder beyond its normal course) his left knee disability.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion should be expressed.

3.  Send the claims folder to a neurosurgeon and request he review the record, to include the May 2009 private medical opinion and the August 2010 VA examination.  The neurosurgeon should furnish an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability caused or aggravated (permanently worsened the underlying disorder beyond its normal course) his low back disability. The examiner should quantify, if possible, the extent to which the disability was aggravated.  The physician should comment on the May 2009 opinion to the effect that the Veteran's low back problems are ultimately related to his right knee disability.  The rationale for any opinion should be set forth.

4.  Send the claims folder to an appropriate specialist for an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lung disorder is related to service, to include the respiratory symptoms he exhibited in service.  The rationale for any opinion should be set forth.  

5.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative (if one is appointed) should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


